               Case 1:21-cv-05627-LGS Document 1-1 Filed 06/29/21 Page 1 of 5



Cleared/open    Company Code Business Area   Account      Assignment   Document Number
items symbol


                1000          US00           US02726065   595908337    5256453462
                1000          US00           US02726065   595908337    5256525309
                1000          US00           US02726065   595908337    5257700777
                1000          US00           US02726065   597718043    5257755834
                1000          US00           US02726065   595907805    5257755836
                1000          US00           US02726065   595908300    5257755921
                1000          US00           US02726065   595908300    5257833858
                1000          US00           US02726065   595908300    5257889348
                1000          US00           US02726065   595907805    5257892613
                1000          US00           US02726065   597718043    5257899360
                    Case 1:21-cv-05627-LGS Document 1-1 Filed 06/29/21 Page 2 of 5



Invoice reference       Amount in      Local Amount in       Document   Arrears after net         Document
                        local currency Curr doc. curr.       currency   due date                  type
                                       ency

5256453462                   5,228.00   USD       5,228.00   USD                            386   RV
5256525309                   2,150.00   USD       2,150.00   USD                            356   Z8
5257700777                 197,644.55   USD     197,644.55   USD                             60   ZQ
5257755834                 457,811.40   USD     457,811.40   USD                             48   ZQ
5257755836                 459,938.28   USD     459,938.28   USD                             48   ZQ
5257755921                 311,618.06   USD     311,618.06   USD                             48   ZQ
5257833858                  51,602.86   USD      51,602.86   USD                             31   ZQ
5257889348                   6,874.00   USD       6,874.00   USD                             20   RV
5257892613                   9,820.00   USD       9,820.00   USD                             19   RV
5257899360                   9,820.00   USD       9,820.00   USD                             18   RV
                         1,512,507.15   USD   1,512,507.15   USD
                Case 1:21-cv-05627-LGS Document 1-1 Filed 06/29/21 Page 3 of 5



Document Date     Case ID    Status                                    Disputed item



      5/11/2020   12093186   Collectable - Missing / Incomplete Info
      6/10/2020   12093187   Collectable - Rejected post validation
       4/2/2021   12093235   Collectable - Not a dispute
      4/14/2021   12093258   Collectable - Not a dispute
      4/14/2021   12093259   Collectable - Not a dispute
      4/14/2021   12093261   Collectable - Not a dispute
       5/1/2021
      5/12/2021
      5/13/2021
      5/14/2021
                  Case 1:21-cv-05627-LGS Document 1-1 Filed 06/29/21 Page 4 of 5



Posting Date      Net due date      Clearing Document   Clearing date   Reference   Text



      5/11/2020         5/11/2020                                       595908337
      6/10/2020         6/10/2020                                       595908337
       4/2/2021          4/2/2021                                       595908337
      4/14/2021         4/14/2021                                       597718043
      4/14/2021         4/14/2021                                       595907805
      4/14/2021         4/14/2021                                       595908300
       5/1/2021          5/1/2021                                       595908300
      5/12/2021         5/12/2021                                       595908300
      5/13/2021         5/13/2021                                       595907805
      5/14/2021         5/14/2021                                       597718043
               Case 1:21-cv-05627-LGS Document 1-1 Filed 06/29/21 Page 5 of 5



Payment reference   Reference Key 1   Reference Key 2   Reversal Reason   Reason code   Terms
                                                                                        of
                                                                                        Paym
                                                                                        ent
5256453462                            EXPORT                                            CCRA
                                      DEM-INV                                           C00A
                                      DET-INV                                           C00A
                                      DET-INV                                           C00A
                                      DET-INV                                           C00A
                                      DET-INV                                           C00A
                                      DET-INV                                           CCRA
5257889348                            EXPORT                                            CCRA
5257892613                            EXPORT                                            CCRA
5257899360                            EXPORT                                            CCRA
